Exhibit 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”), dated as of
November 20, 2014, is made by and between Intrawest Resorts Holdings, Inc., a
Delaware corporation (the “Corporation”), and William A. Jensen (“Jensen”, and
together with the Corporation, the “Parties”).

 

WHEREAS, the Parties entered into an Amended and Restated Employment Agreement,
effective as of January 20, 2014 (the “Employment Agreement”);

 

WHEREAS, Jensen’s service as the Chief Executive Officer of the Corporation
terminated effective as of November 20, 2014;

 

WHEREAS, Jensen will serve as a non-executive officer employee of the
Corporation from November 21, 2014 through December 1, 2014 (the “Termination
Date”), at which time his employment will terminate in accordance with Section
5(b) of the Employment Agreement;

 

WHEREAS, the Parties desire that Jensen provide certain transitional Consulting
Services (as defined below) to the Corporation after the Termination Date; and

 

WHEREAS, the Parties desire to enter into this Agreement, which sets forth
certain terms relating to the termination of Jensen’s employment and his
provision of the Consulting Services and provides for certain payments and
benefits that will be made to Jensen as a result of his termination of
employment.

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, together with other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1.           Termination of Employment.

 

(a)          The Parties acknowledge and agree that (i) Jensen’s services as the
Chief Executive Officer of the Corporation terminated effective as of November
20, 2014 and (ii) Jensen’s employment with the Corporation and its affiliates
will terminate as of the Termination Date. Jensen has resigned or hereby resigns
all positions he has held as an officer and director of the Corporation and its
subsidiaries and affiliates and any other entity set forth on Schedule 1 hereto,
effective as of the date hereof, and will promptly execute such documents and
take such actions as may be necessary or reasonably requested by the Corporation
to further effectuate or further memorialize the resignation from such
positions.

 

(b)          Within fourteen (14) days after the Termination Date, the
Corporation will pay Jensen a lump sum cash payment in respect of Jensen’s (i)
accrued but unpaid base salary earned through the Termination Date, and (ii)
accrued but unused vacation time earned through the Termination Date. In
addition, the Corporation will reimburse Jensen for all business expenses
incurred on behalf of the Corporation through the Termination Date, in
accordance with the Corporation’s policies with respect to the reimbursement of
expenses.

 

2.           Consulting Services.

 

(a)          Effective as of the Termination Date and continuing through
December 31, 2014 (the “Initial Consulting Period”), Jensen shall serve as a
consultant to the Corporation providing such transitional services as are
reasonably requested by the Chief Executive Officer of the Corporation (the
“CEO”) or his designee from time to time (the “Consulting Services”). The
Initial Consulting Period may be extended upon agreement of Jensen and the CEO
for up to two additional 30 day periods following the end of the Initial
Consulting Period (the period during which Jensen provides the Consulting
Services, the “Consulting Period”).

 

 

 



(b)          Jensen shall receive an hourly cash consulting fee in respect of
his provision of the Consulting Services at a rate to be agreed-upon by Jensen
and the CEO from time to time (the “Consulting Fee”). The Consulting Fee shall
be paid to Jensen in such intervals as is determined by the Corporation, but in
no event shall it be paid less frequently than monthly.

 

(c)          Either Jensen or the CEO may terminate the Consulting Period at any
time prior to the scheduled end of the Consulting Period upon five (5) days of
advance written notice to the other and in the event of such termination the
only payment due to Jensen hereunder in respect of the Consulting Services shall
be any unpaid portion of the Consulting Fee, which shall be paid promptly
following the date of such termination.

 

(d)          Jensen’s relationship to the Corporation during the Consulting
Period shall only be that of an independent contractor and he shall perform the
Consulting Services as an independent contractor. During the Consulting Period,
Jensen shall not (i) have any right or authority to assume or create any
obligation or responsibility, express or implied, on behalf of or in the name of
the Corporation or any of its subsidiaries, or to bind such entities in any
manner, except as may be authorized in writing by the CEO, and shall not make
any contrary representation to any third party, (ii) direct the work of any
employee of the Corporation or make any management decisions on behalf of the
Corporation or (iii) be entitled to, and shall make no claim to, rights or
benefits afforded to the employees of the Corporation or any of its
subsidiaries. Jensen shall be solely responsible for the payment of all taxes
relating to the Consulting Fee and no withholding will be made by the
Corporation in respect thereof.

 

3.           Severance Payments and Benefits. If Jensen (a) executes this
Agreement effective as of the date hereof, (b) re-executes this Agreement on or
after the Termination Date (the “Re-Execution”) and the revocation period
described in Section 9 hereof with respect to the Re-Execution expires within 60
days after the Termination Date (the date on which such revocation period
expires, the “Release Effective Date”) and (c) continues to comply with his
fiduciary obligations to the Corporation, the covenants under Sections 6(d),
6(e), 6(f) and 6(g) of the Employment Agreement and any other material ongoing
obligations to which he is subject, then Jensen will be entitled to the
following (the “Severance Benefits”):

 

(a)         An amount in cash equal to the sum of (i) $700,000 (the “Base Salary
Payments”) and (ii) $13,960 (the “Welfare Benefit Payments”), payable in
substantially equal installments for 12 months following the Termination Date
(the “Payment Period”) in accordance with the Corporation’s normal payroll
practices; provided that (A) the first such payment shall be made on the first
regularly scheduled payroll date in 2015 following the Release Effective Date
(the “Initial Payment Date”) and shall include all payments that would have
otherwise been made between the Termination Date and the Release Effective Date
if such payments had commenced on the Termination Date and (B) if Jensen
commences alternate employment or self-employment at any time prior to the first
anniversary of the Termination Date (other than any consulting fees paid to him
by the Corporation), the remaining Base Salary Payments shall be reduced in
amount (to zero if applicable) by Jensen’s salary, wages and other income
received or earned or equity interests received or granted (or committed to be
granted) from such alternate employment or self-employment;

 

(b)         A lump sum cash payment equal to the product of (i) the cash bonus,
if any, that would have been paid to Jensen pursuant to the terms of the annual
cash incentive plan in which Jensen participates in respect of the 2015 fiscal
year had he remained in employment and (ii) a fraction, the numerator of which
is the number of days that elapsed in the 2015 fiscal year through the
Termination Date and the denominator of which is 365, payable on the date such
bonuses are paid to then-current employees of the Corporation;

 

(c)         83,333 shares of common stock, par value $0.01 per share, of the
Company (each, a “Share”) to be delivered on the Initial Payment Date in
settlement of the 83,333 restricted stock units previously granted to Jensen
that were scheduled to vest on January 30, 2015 under the Restricted Stock Unit
Award Agreement by and between the Corporation and Jensen, dated as of January
30, 2014 (the “RSU Award Agreement”).

 

Notwithstanding any other provision of this Agreement to the contrary, if, on or
following the Termination Date, Jensen (i) fails to comply with his fiduciary
obligations to the Corporation or (ii) materially breaches any of the covenants
under Section 6(d), 6(e), 6(f) or 6(g) of the Employment Agreement or any other
material ongoing obligations to which he is subject, then (A) Jensen shall
immediately forfeit his right to receive the Severance Benefits, to the extent
then unpaid, and (B) the Corporation shall be entitled to require that (x)
Jensen repay to the Corporation an amount in cash equal to the gross amount of
the Severance Benefits previously paid to him pursuant to Sections 3(a) and 3(b)
hereof, if applicable, and (y) Jensen return to the Corporation each Share that
he received pursuant to Section 3(c) hereof, or to the extent he no longer holds
all such Shares, that he repay to the Corporation an amount in cash equal to the
fair market value of such Shares that he no longer holds, determined based on
the greater of the closing market price of the Shares as of the Initial Payment
Date or the closing market price of the Shares as of the date on which he sold
such Shares. The Corporation will provide Jensen with written notice of the
breach and give him ten (10) days to either cure the breach, to the extent
curable, or explain why he does not believe there has been a breach. Jensen
shall be required to repay the applicable amount, and return any applicable
Shares, within fourteen (14) days following the end of the cure period. This
paragraph shall be in addition to any other remedy at law or in equity available
to the Corporation.

 

2

 



4.           Jensen Acknowledgements and Covenants.

 

(a)          Jensen acknowledges that the Corporation has provided him with all
monies and benefits to which he is owed under the Employment Agreement, the RSU
Award Agreement or otherwise, and that the Corporation’s agreement to provide
the Severance Benefits is solely in exchange for the promises, releases and
agreements of Jensen set forth in this Agreement. Jensen further acknowledges
that such Severance Benefits do not constitute an admission by the “Releasees”
(as defined below) of liability or of violation of any applicable law or
regulation. The Releasees expressly deny any liability or alleged violation and
state this arrangement has been made in recognition of Jensen’s service to the
Corporation and for the purpose of compromising any and all claims of Jensen
without the cost and burden of litigation. Jensen acknowledges and agrees that
he is required to execute and continue to comply with the terms of this
Agreement as a condition to receiving the Severance Benefits, and would not be
entitled to the Severance Benefits if he did not do so.

 

(b)          Jensen shall provide written notice to the Corporation if he
commences alternate employment or self-employment during the Payment Period.

 

5.          General Release of Claims.

 

(a)         Jensen and his heirs, personal representatives, successors and
assigns, hereby forever release, remise and discharge the Corporation and its
subsidiaries, and each of their past, present, and future officers, directors,
shareholders, members, employees, trustees, agents, representatives, affiliates,
successors and assigns (collectively referenced herein as “Releasees”) from any
and all claims, claims for relief, demands, actions and causes of action of any
kind or description whatsoever, known or unknown, whether arising out of
contract, tort, statute, treaty or otherwise, in law or in equity, which Jensen
now has, has had, or may hereafter have against any of the Releasees (i) from
the beginning of time through the date upon which Jensen signs this Agreement,
and/or (ii) arising from, connected with, or in any way growing out of, or
related to, directly or indirectly, (A) Jensen’s service as an officer, director
or employee, as the case may be, of the Corporation and its subsidiaries and
affiliates, (B) any transaction prior to the date upon which Jensen signs this
Agreement and all effects, consequences, losses and damages relating thereto,
(C) the Amended and Restated Employment Agreement by and between the Corporation
and Jensen, dated as of January 20, 2014 (the “Employment Agreement”), (D) all
cash incentive awards, and all equity or equity-based awards granted, or
promised to be granted, by the Corporation to Jensen and (E) Jensen’s
termination of employment with the Corporation under the common law or any
federal or state statute, including, but not limited to, all claims arising
under Title VII of the Civil Rights Act of 1964, as amended; The Civil Rights
Act of 1991, as amended; The Equal Pay Act; the False Claims Act, 31 U.S.C.A. §
3730, as amended, including, but not limited to, any right to personal gain with
respect to any claim asserted under its “qui tam” provisions; Sections 1981
through 1988 of Title 42 of the United States Code, as amended; The Employee
Retirement Income Security Act of 1974, as amended; The Immigration Reform and
Control Act, as amended; The Americans with Disabilities Act of 1990, as
amended; The Age Discrimination in Employment Act of 1967, as amended (“ADEA”);
The Older Workers’ Benefit Protection Act of 1990, as amended; The Workers
Adjustment and Retraining Notification Act, as amended; The Occupational Safety
and Health Act, as amended; The Fair Labor Standards Act of 1938; Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”); any other
federal, state or local civil or human rights law or any other local, state or
federal law, regulation or ordinance; any public policy, contract, tort, or
common law; or any allegation for costs, fees, or other expenses including
attorneys’ fees incurred in these matters.

 

(b)         Notwithstanding the foregoing, nothing in this Agreement will
release or waive any rights or claims Jensen may have: (i) under this Agreement
or to the Severance Benefits; (ii) for indemnification under any written
indemnification agreement by and between Jensen and the Corporation and/or under
applicable law or the Corporation’s charter or bylaws; (iii) under any
applicable insurance coverage(s) (including, without limitation, COBRA rights) ;
(iv) with respect to any accrued and vested benefits under any tax-qualified
retirement plans of the Corporation; (v) with respect to any claims that cannot
be waived by operation of law; (vi) with respect to any claims which may arise
after Jensen signs this Agreement; or (vii) with respect to Jensen’s right to
challenge the validity of the release under the ADEA.

 

(c)         Additionally, while Jensen acknowledges and understands that by this
Agreement he foregoes, among other things, any and all past and present rights
to recover money damages or personal relief arising out of Jensen’s employment
with the Corporation, the Parties agree that this Agreement shall not preclude
Jensen from filing any charge with the Equal Employment Opportunity Commission,
the National Labor Relations Board, or any other governmental agency or from any
way participating in any investigation, hearing, or proceeding of any government
agency.

 

3

 



6.          Affirmations. Jensen affirms that he has not filed or caused to be
filed, and is not a party to any claim, complaint, or action against the
Corporation or any of its subsidiaries or affiliates in any forum or form.
Jensen also affirms that he has no known workplace injuries or occupational
diseases, and has been provided and has not been denied any leave requested
under the Family and Medical Leave Act. Jensen disclaims and waives any right of
reinstatement with the Corporation or any subsidiary or affiliate thereof.

 

7.          Restrictive Covenants. Jensen acknowledges and agrees that any and
all restrictive covenants to which he is subject, including, but not limited to,
those contained in Section 6 of the Employment Agreement, will continue in
effect in accordance with the terms and conditions thereof.

 

8.          Consultation with Attorney; Voluntary Agreement. Jensen acknowledges
that (a) the Corporation has advised him of his right to consult with an
attorney of his own choosing prior to executing this Agreement, (b) Jensen has
carefully read and fully understands all of the provisions of this Agreement,
and (c) Jensen is entering into this Agreement, including the provisions set
forth in Section 5 hereof, knowingly, freely and voluntarily in exchange for
good and valuable consideration.

 

9.          Revocation. Jensen acknowledges that he has been given twenty-one
(21) calendar days to consider the terms of this Agreement, although he may sign
it sooner. Jensen agrees that any modifications, material or otherwise, made to
this Agreement do not restart or affect in any manner the original twenty-one
(21) calendar day consideration period. Jensen will have seven (7) calendar days
from the date this Agreement is originally executed by Jensen and the date of
the Re-Execution to revoke his consent to the terms of this Agreement. Such
revocation must be in writing and sent via hand delivery or facsimile to the
attention of the Corporation’s Chief General Counsel, fax no: (303) 749-8201.
Notice of such revocation must be received within the seven (7) calendar days
referenced above. In the event of such revocation by Jensen, this Agreement will
not become effective and Jensen will not have any rights to the Severance
Benefits. Provided that Jensen does not revoke this Agreement within such
seven-day period, this Agreement will become effective on the eighth calendar
day after the date on which Jensen signs it.

 

10.          Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be properly given if personally
delivered, delivered by overnight courier of national reputation (e.g., FedEx or
UPS) or sent by registered mail, return receipt requested, as follows:

 

To Employer:                     c/o Intrawest Resorts Holdings, Inc.
1621 18th Street, Suite 300
Denver, CO 80202
Attention: Chief General Counsel

 

To Executive:                     William A. Jensen
At address currently on the Corporation’s records

 

11.          Governing Law. This Agreement will be governed by and construed and
enforced according to the laws of the State of Colorado, without regard to
conflicts of laws principles thereof.

 

12.          Taxes. The Corporation may withhold from any amounts payable under
this Agreement all federal, state, city or other taxes as the Corporation is
required to withhold pursuant to any applicable law, regulation or ruling.
Notwithstanding any other provision of this Agreement, the Corporation shall not
be obligated to guarantee any particular tax result for Jensen with respect to
any payment provided hereunder, and Jensen shall be responsible for any taxes
imposed on him with respect to any such payment.

 

13.          Entire Agreement. This Agreement constitutes the entire
understanding between the Parties with respect to the subject matter and
supersedes, terminates, and replaces any prior or contemporaneous understandings
or agreements with respect thereto.

 

14.          Section 409A. The intent of the Parties is that payments and
benefits under this Agreement comply with Section 409A of the Code, to the
extent subject thereto, and accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and administered to be in compliance therewith.
Each amount to be paid or benefit to be provided under this Agreement shall be
construed as a separate identified payment for purposes of Section 409A of the
Code. The Corporation makes no representation that any or all of the payments
described in this Agreement will be exempt from or comply with Section 409A of
the Code and makes no undertaking to preclude Section 409A of the Code from
applying to any such payment.

 

15.          Modifications. This Agreement may not be changed, amended, or
modified unless done so in a writing signed by the Corporation and Jensen.

 

[Signature Page Follows]

 

4

 



IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

  Intrawest Resorts Holdings, Inc.             Dated: November 20, 2014 By:    
/s/ Joshua B. Goldstein   Name:     Joshua B. Goldstein   Title:       Executive
Vice President,   Chief General Counsel, and   Corporate Secretary          
William A. Jensen         Dated: November 20, 2014 /s/ William A. Jensen

 

Jensen hereby re-executes this Agreement on the date set forth below.

 

  William A. Jensen             Dated: ____________ ___, 201_
                                                           

 

5

 



Schedule 1

 

[Entities]

 

 

 



SCHEDULE 1

 

Entity Name Title 0827965 B.C. Ltd. Chief Executive Officer 0827965 B.C. Ltd.
Director 1584041 Alberta ULC Chief Executive Officer 1584041 Alberta ULC
Director 22 Station Development Corporation President 22 Station Development
Corporation Director 2910942 Canada Inc. Chief Executive Officer 2910942 Canada
Inc. President 2910942 Canada Inc. Director 379192 British Columbia Ltd. Chief
Executive Officer 379192 British Columbia Ltd. Director 4023480 Canada Inc.
Chief Executive Officer 4023480 Canada Inc. President 4023480 Canada Inc.
Director 6068057 Canada Inc. Chief Executive Officer 6068057 Canada Inc.
President 6068057 Canada Inc. Director 682523 Alberta Ltd. President 682523
Alberta Ltd. Director Alpine Aerotech GP Ltd. Chief Executive Officer Alpine
Aerotech GP Ltd. Director Blue Mountain Resorts GP Inc. Chief Executive Officer
and President Blue Mountain Resorts GP Inc. Director Bugaboo Helicopter Skiing
1992 Inc. Chief Executive Officer Bugaboo Helicopter Skiing 1992 Inc. Director
Canadian Mountain Holidays GP Inc. Chief Executive Officer Canadian Mountain
Holidays GP Inc. Director Canmore Heli Service Ltd. President Canmore Heli
Service Ltd. Director CDAE Acquisitions Corporation/Corporation d’Acquisitions
CDAE Chief Executive Officer CDAE Acquisitions Corporation/Corporation
d’Acquisitions CDAE Director Cheat Mountain Water Company, Inc. President Cheat
Mountain Water Company, Inc. Director Copper Mountain, Inc. President Copper
Mountain, Inc. Director Extraordinary Escapes Corporation President
Extraordinary Escapes Corporation Director First Ascent Development Corporation
President First Ascent Development Corporation Director ICRE, Inc. President
ICRE, Inc. Director Intrawest California Holdings, Inc. President Intrawest
California Holdings, Inc. Director Intrawest Colorado Events Marketing Inc.
President Intrawest Colorado Events Marketing Inc. Director Intrawest Golf
Holdings, Inc. President Intrawest Golf Holdings, Inc. Director Intrawest
Hawaii, Inc. President Intrawest Hawaii, Inc. Director Intrawest Hospitality
Management, Inc. President

 

Page 1 of 3

 



 

 



SCHEDULE 1

 



Intrawest Hospitality Management, Inc. Director Intrawest Marketing, Inc. Chief
Executive Officer Intrawest Marketing, Inc. Director Intrawest Mountain
Adventures, Inc. President Intrawest Mountain Adventures, Inc. Director
Intrawest Operations Group Holdings, LLC Chief Executive Officer and President
Intrawest Operations Group, LLC Chief Executive Officer and President Intrawest
Operations Group, LLC Manager Intrawest Resort Ownership U.S. Corporation
President Intrawest Resort Ownership U.S. Corporation Director Intrawest Resorts
Holdings, Inc. Director Intrawest Resorts Holdings, Inc. Chief Executive Officer
and President Intrawest Restaurants Hawaii Holdings, Inc. Director Intrawest
Restaurants Hawaii, Inc. Director Intrawest Retail Group, Inc. President
Intrawest Retail Group, Inc. Director Intrawest Shared Services, Inc. President
Intrawest Shared Services, Inc. Director Intrawest Snowshoe Development, Inc.
President Intrawest Snowshoe Development, Inc. Director Intrawest Stratton
Development Corporation President Intrawest Stratton Development Corporation
Director Intrawest Trading Company Inc. President Intrawest Trading Company Inc.
Director Intrawest U.S. Commercial Property Management, Inc. President Intrawest
U.S. Commercial Property Management, Inc. Director Intrawest U.S. Holdings Inc.
President Intrawest U.S. Holdings Inc. Director Intrawest ULC Director Intrawest
ULC Chief Executive Officer and President Intrawest Ventures, Inc. President
Intrawest Ventures, Inc. Director Intrawest Waikoloa, Inc. President Intrawest
Waikoloa, Inc. Director Intrawest/Eagle’s Nest, Inc. President Intrawest/Eagle’s
Nest, Inc. Director Intrawest/Lake Las Vegas Development Corporation President
Intrawest/Lake Las Vegas Development Corporation Director Intrawest/Lodestar
Development Company President Intrawest/Lodestar Development Company Director
Intrawest/Winter Park Development Corporation President Intrawest/Winter Park
Development Corporation Director Intrawest/Winter Park Holdings Corporation
President Intrawest/Winter Park Holdings Corporation Director Intrawest/Winter
Park Operations Corporation President Intrawest/Winter Park Operations
Corporation Director Intrawest/Winter Park Restaurant Corporation Director IRG
Restaurant Company Director Juniper Properties, Inc. President Juniper
Properties, Inc. Director Mammoth Hospitality Management, L.L.C. Governing Board
MMSA Investors, L.L.C. Manager

 

Page 2 of 3

 



 

 



SCHEDULE 1

 



Mont Tremblant Resort Inc./Station Mont Tremblant Inc. Chief Executive Officer
Mont Tremblant Resort Inc./Station Mont Tremblant Inc. Director Northwest Maui
Corporation Director Northwest Maui Corporation President Playground Advisory
Services, LLC President Playground Destination Properties Inc. Chief Executive
Officer Playground Destination Properties Inc. Director Playground Mexico, S. de
R.L. de C. V. Chairman Playground Real Estate GP Ltd. President Playground Real
Estate GP Ltd. Director Playground Real Estate Inc. President Playground Real
Estate Inc. Director Playground Real Estate Ltd. President Playground Real
Estate Ltd. Director Playground Services Inc. President Playground Services Inc.
Director Resort Reservations Network, Inc. President Resort Reservations
Network, Inc. Director Sandestin Resort & Club, Inc. Director Sandestin Resort &
Club, Inc. President Snowshoe Mountain, Inc. Director Steamboat Ski & Resort
Corporation President Steamboat Ski & Resort Corporation Director The Stratton
Corporation President The Stratton Corporation Director Tower Ranch Development
Ltd. President Tower Ranch Holding Corporation President Upper Bench Development
Corporation President Upper Bench Development Corporation Director Walton Pond
Apartments, Inc. President Walton Pond Apartments, Inc. Director Westbrook
Development Corporation Chief Executive Officer Westbrook Development
Corporation Director

 

Page 3 of 3

 



 

 



 